Exhibit 10.2
 
REVOLVING LINE OF CREDIT NOTE
 
 

$20,000,000.00
Palo Alto, CA
November 4, 2013

 
FOR VALUE RECEIVED, the undersigned SURMODICS, INC. (“Borrower”) promises to pay
to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its office at
400 Hamilton Avenue, Suite 210, Palo Alto, CA 94391, or at such other place as
the holder hereof may designate, in lawful money of the United States of America
and in immediately available funds, the principal sum of Twenty Million Dollars
($20,000,000.00), or so much thereof as may be advanced and be outstanding, with
interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.


DEFINITIONS:
 
As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:
 
(a)   “Base Rate” means, for any day, the rate of interest equal to LIBOR then
in effect for delivery for a one (1) month period.
 
(b)   “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in California are authorized or required by law to close.
 
(c)   “Fixed Rate Term” means a period commencing on a Business Day and
continuing for a period of one, three or six months, as designated by Borrower,
during which all or a portion of the outstanding principal balance of this Note
bears interest determined in relation to LIBOR on the first day of such Fixed
Rate Term; provided however, that no Fixed Rate Term may be selected for a
principal amount less than Five Hundred Thousand Dollars ($500,000); and
provided further, that no Fixed Rate Term shall extend beyond the scheduled
maturity date hereof unless at the scheduled maturity date hereof, the Borrower
pays to Bank the fee specified below under clause (b) below under
“Prepayment”.  If any Fixed Rate Term would end on a day which is not a Business
Day, then such Fixed Rate Term shall be extended to the next succeeding Business
Day.
 
(d)   “LIBOR” means the rate per annum and determined pursuant to the following
formula:
 
LIBOR =   
Base LIBOR
   
100% - LIBOR Reserve Percentage
 



(i)   “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies.  Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)   “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.
 
INTEREST:
 
(a)   Interest.  The outstanding principal balance of this Note shall bear
interest (computed on the basis of a three hundred sixty (360) day year, actual
days elapsed) either (i) at a fluctuating rate per annum equal to the Base Rate
in effect from time to time, plus the Applicable Margin or (ii) at a fixed rate
per annum equal to LIBOR in effect on the first day of the Fixed Rate Term, plus
the Applicable Margin.  The Applicable Margin shall be determined at the start
of each fiscal quarter, for the duration of such fiscal quarter, in accordance
with the table immediately below for the corresponding Total Leverage Ratio (as
defined in that certain Credit Agreement between Borrower and Bank dated as of
the date hereof, as amended, restated, modified or supplemented from time to
time (the “Credit Agreement”)) as most recently reported in accordance with
Section 4.3(c) of the Credit Agreement.  For the avoidance of doubt, from the
Closing Date until receipt of the first Compliance Certificate pursuant to
Section 4.3(c) of the Credit Agreement, the Applicable Margin shall be one and
three eighths of one percent (1.375%).  When interest is determined in relation
to the Base Rate, each change in the rate of interest hereunder shall become
effective on the date of each Base Rate change.
 
Total Leverage Ratio
 
Applicable Margin
Greater than 1.50 to 1.00
 
2.00%
Less than or equal to 1.50 to 1.00 but
greater than 1.00 to 1.00
 
1.75%
Less than or equal to 1.00 to 1.00 but
greater than 0.50 to 1.00
 
1.50%
Less than or equal to 0.50 to 1.00
 
1.375%

 
With respect to each LIBOR selection hereunder, Bank is hereby authorized to
note the date, principal amount, interest rate and Fixed Rate Term applicable
thereto and any payments made thereon on Bank's books and records (either
manually or by electronic entry) and/or on any schedule attached to this Note,
which notations shall be prima facie evidence of the accuracy of the information
noted.
 
(b)   Selection of Interest Rate Options.  At any time any portion of this Note
bears interest determined in relation to LIBOR for a Fixed Rate Term, it may be
continued by Borrower at the end of the Fixed Rate Term applicable thereto so
that all or a portion thereof bears interest determined in relation to the Base
Rate or to LIBOR for a new Fixed Rate Term designated by Borrower.  At any time
any portion of this Note bears interest determined in relation to the Base Rate,
Borrower may convert all or a portion thereof so that it bears interest
determined in relation to LIBOR for a Fixed Rate Term designated by
Borrower.  At such time as Borrower requests an advance hereunder or wishes to
select a LIBOR option for all or a portion of the outstanding principal balance
hereof, and at the end of each Fixed Rate Term, Borrower shall give Bank notice
specifying: (i) the interest rate option selected by Borrower; (ii) the
principal amount subject thereto; and (iii) for each LIBOR selection, the length
of the applicable Fixed Rate Term. Any such notice may be given by telephone (or
such other electronic method as Bank may permit) so long as, with respect to
each LIBOR selection, (A) if requested by Bank, Borrower provides to Bank
written confirmation thereof not later than three (3) Business Days after such
notice is given, and (B) such notice is given to Bank prior to 10:00 a.m.
California time on the first day of the Fixed Rate Term, or at a later time
during any Business Day if Bank, at its sole option but without obligation to do
so, accepts Borrower's notice and quotes a fixed rate to Borrower.  If Borrower
does not immediately accept a fixed rate when quoted by Bank, the quoted rate
shall expire and any subsequent LIBOR request from Borrower shall be subject to
a redetermination by Bank of the applicable fixed rate.  If no specific
designation of interest is made at the time any advance is requested hereunder
or at the end of any Fixed Rate Term, Borrower shall be deemed to have made a
Base Rate interest selection for such advance or the principal amount to which
such Fixed Rate Term applied.
 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)   Taxes and Regulatory Costs.  Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR.  In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower absent manifest error.
 
(d)   Payment of Interest.  (i) Interest accrued on this Note determined in
relation to LIBOR for a Fixed Rate Term shall be payable on the last day of such
Fixed Rate Term and (ii) interest accrued on this Note determined in relation to
the Base Rate shall be payable on the last day of each month.
 
(e)   Default Interest.  From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a three hundred sixty (360) day year, actual days
elapsed) equal to three percent (3.00%) above the rate of interest from time to
time applicable to this Note.
 
BORROWING AND REPAYMENT:
 
(a)   Borrowing and Repayment.  Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above.  The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the
holder.  The outstanding principal balance of this Note shall be due and payable
in full on November 4, 2016 or such earlier date as all principal owing
hereunder becomes due and payable by acceleration or otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)   Advances.  Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
Andrew D.C. LaFrence or Mark Lehman, any one acting alone, who are authorized to
request advances and direct the disposition of any advances until written notice
of the revocation of such authority is received by the holder at the office
designated above, or (ii) any person, with respect to advances deposited to the
credit of any deposit account of Borrower, which advances, when so deposited,
shall be conclusively presumed to have been made to or for the benefit of
Borrower regardless of the fact that persons other than those authorized to
request advances may have authority to draw against such account.  The holder
shall have no obligation to determine whether any person requesting an advance
is or has been authorized by Borrower.
 
(c)   Application of Payments.  Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.  All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Base Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR for a
Fixed Rate Term, with such payments applied to the oldest Fixed Rate Term first.
 
PREPAYMENT:


(a)   Base Rate.  Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Base Rate at any time, in any
amount and without penalty.


(b)   LIBOR.  Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR for a Fixed Rate Term at any time
and in the minimum amount of Five Hundred Thousand Dollars ($500,000); provided
however, that if the outstanding principal balance of such portion of this Note
is less than said amount, the minimum prepayment amount shall be the entire
outstanding principal balance thereof.  In consideration of Bank providing this
prepayment option to Borrower, or if any such portion of this Note shall become
due and payable at any time prior to the last day of the Fixed Rate Term
applicable thereto by acceleration or otherwise, Borrower shall pay to Bank
immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such Fixed
Rate Term:


 
(i)
 
Determine the amount of interest which would have accrued from the date of
prepayment on the amount prepaid at the interest rate applicable to such amount
had it remained outstanding until the last day of the Fixed Rate Term applicable
thereto.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(ii)
 
Subtract from the amount determined in (i) above the amount of interest which
would have accrued for the same period on the amount prepaid at LIBOR in effect
on the date of prepayment for new loans made for such term and in a principal
amount equal to the amount prepaid.

 
 
(iii)
 
If the result obtained in (ii) for any Fixed Rate Term is greater than zero,
discount that amount by LIBOR used in (ii) above.



Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank.  If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum three percent (3.00%) above the
rate of interest from time to time applicable to loans that bear interest by
reference to the Base Rate (computed on the basis of a three hundred sixty (360)
day year, actual days elapsed).
 
EVENTS OF DEFAULT:
 
This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement.  Any default in the payment or performance of any obligation
under this Note, or any defined event of default under the Credit Agreement,
shall constitute an “Event of Default” under this Note.
 
MISCELLANEOUS:
 
(a)   Remedies.  Upon the occurrence and during the continuance of any Event of
Default, the holder of this Note, at the holder’s option, may declare all sums
of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate.  Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.
 
(b)   Obligations Joint and Several.  Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.
 
(c)   Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of California.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.
 
SURMODICS, INC.
By: /s/ Andrew D.C. LaFrence
Name: Andrew D.C. LaFrence
Title:  Vice President Finance and CFO

 
 
6